Citation Nr: 0518136	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted service connection for 
bilateral hearing loss and assigned an initial 20 percent 
evaluation, effective November 8, 2001.  The veteran 
perfected a timely appeal to the Board challenging the 
initial 20 percent rating.  

In June 2003, the veteran testified at a hearing conducted at 
the local VA office before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).

When this matter was previously before the Board in February 
2004, it was remanded for further development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the Board finds, after a 
careful review of the record, that it has no discretion and 
must unfortunately again remand this claim for further 
development and adjudication.

When this matter was previously before the Board in February 
2004, the Board noted that during the June 2003 Board 
hearing, the veteran essentially contended that his bilateral 
hearing loss markedly interfered with his employment in the 
field of banking, which raised the question of whether he was 
entitled to an extraschedular rating for his hearing loss 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In 
discussing whether the veteran was entitled to extraschedular 
consideration, the Board observed that the examiner who 
conducted the June 2002 VA fee basis examination did not 
include an opinion concerning the impact of his hearing loss 
on his employment.  

In remanding this claim, the Board directed the RO to request 
that the veteran submit evidence demonstrating the 
interference of his bilateral hearing loss with his 
employment; in a letter to the veteran dated later that same 
month, the RO complied with the Board's instruction.  

In response, in April 2004, the veteran filed at the RO a 
March 2004 statement prepared by an assistant vice president 
of Fort Gibson State Bank, his employer.  The assistant vice 
president reported that she had observed that the veteran had 
experienced a noticeable decline in his hearing acuity and 
that he had trouble hearing at meetings, in group settings, 
and during one-on-one interviews with clients.  In addition, 
the assistant vice president indicated that others had to 
repeat information to him, and that "he missed a lot of the 
conversations around him."  She stated that although it 
impaired his ability to perform his job, because of his 
efforts, he remained a productive employee.  

In further compliance with the VA's request, in April 2004 he 
also submitted a March 2004 statement by a colleague at the 
bank, who reported a similar account.

Pursuant to the Board's February 2004 remand instructions, in 
March 2005, he was afforded a VA audiological evaluation.  
Although the findings of this examination will be discussed 
below, the Board notes that the examiner, without offering a 
rationale, stated, "The patient is currently employed in the 
Banking industry.  It is my opinion that he is employable 
with present hearing sensitivity.  The 'C' file was 
reviewed."

The June 2002 VA fee basis audiological evaluation revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
50
55
85
LEFT
N/A
45
60
80
90

Pure tone threshold levels averaged 51 decibels for the right 
ear and 69 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 72 percent in his 
right ear and 68 percent in his left ear.

By contrast, a March 2005 VA audiological evaluation revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
50
70
75
LEFT
N/A
50
70
85
100

Pure tone threshold levels averaged 55 decibels for the right 
ear and 74 decibels for his left ear.  According to the 
audiologist, however, the veteran's speech recognition 
ability was 100 percent in each ear.

In light of the above, and in particular, the March 2004 
report by an assistant vice president of the veteran's 
employer, and given the level of decibel loss found on both 
the June 2002 and March 2005 audiological evaluations, the 
Board finds that the latter examination is not adequate for 
rating purposes.  In reaching this determination, the Board 
emphasizes that this conclusion is buttressed by the March 
2005 VA examiner's apparent use of the W22 word list to 
evaluate the veteran's speech discrimination, or speech 
recognition, ability, instead of the Maryland CNC test, which 
pursuant to 38 C.F.R. § 4.85, is the required test to assess 
speech recognition and discrimination.  The Board notes that 
is particularly true given that the veteran's pure tone 
testing revealed essentially similar results, and points out 
that a 100 percent speech discrimination score is not 
consistent with the June 2002 and March 2005 pure tone 
findings.

As such, given the particular circumstances of this case, the 
Board has no discretion but to conclude that this issue must 
be remanded to afford the veteran a contemporaneous and 
thorough VA audiological evaluation to clarify the nature and 
extent of his bilateral hearing loss.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
In addition, given the March 2004 statements prepared by his 
employer and a work colleague, the examiner should provide an 
opinion concerning the impact of the veteran's service-
connected bilateral hearing loss on his ability to work.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA audiological evaluation to 
determine the current severity of the 
veteran's bilateral hearing loss.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All pertinent 
clinical findings and tests should be 
performed, including an audiological 
evaluation that must include a speech 
discrimination test using the Maryland 
CNC test.  The examiner should provide an 
opinion concerning the impact of the 
veteran's service-connected bilateral 
hearing loss on his ability to work; in 
doing so, the examiner must specifically 
comment on the March 2004 statement 
prepared by an assistant vice president 
of the veteran's employer, as well as the 
March 2004 statement drafted by his work 
colleague.  The examiner must set forth 
the rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  In doing so, should the 
RO must again specifically consider 
whether the case warrants referral to the 
Under Secretary for Benefits or to the 
Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an 
extraschedular rating.  

3.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


